DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1-11 are pending.
	Claims 1-11 are rejected.

Priority
	Applicant's claim for the benefit of a prior-filed application, PCT/CN2017/084757, filed May 17, 2017, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to App. No. CN201610330331.0, filed May 18, 2016. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Accordingly, each of claims 1-11 are afforded the effective filing date of the May 18, 2016.

Information Disclosure Statement
The information disclosure statements (IDS) filed on 11/09/2018, 08/11/2019, and 04/02/2020 are in compliance with the provisions of 37 CFR 1.97 and have therefore been considered. Signed copies of the IDS documents are included with this Office Action.
The information disclosure statement filed 05/03/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the complete IDS form has not been submitted.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
	The Drawings submitted 10/15/2018 are accepted.
	
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES
Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Regarding the instant application, the Specification, at [0003], line 26, includes a nucleotide sequence that falls within the definitions of 37 CFR 1.821(a).
Specific deficiencies and the required response to this Office Action are as follows:
A. 	Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because it does not contain a "Sequence Listing" as a separate part of the disclosure or a CRF of the “Sequence Listing.”.
Required response - Applicant must provide:
A "Sequence Listing" part of the disclosure; together with 
An amendment specifically directing its entry into the application in accordance with 37 CFR 1.825(a)(2);
A statement that the "Sequence Listing" includes no new matter as required by 37 CFR 1.821(a)(4); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(a)(3).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
If the "Sequence Listing" part of the disclosure is submitted according to item 1) c) or d) above, applicant must also provide:
A CRF in accordance with 37 CFR 1.821(e)(1) or 1.821(e)(2) as required by 1.825(a)(5); and
A statement according to item 2) a) or b) above.
B.	Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because the application does not contain a statement that the CRF is identical to the "Sequence Listing" part of the disclosure, as described above in item 1), as required by 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii).
Required response - Applicant must provide such statement.
C.	Specific deficiency - This application contains a “Sequence Listing as a PDF file (37 CFR 1.821(c)(2)) or as physical sheets of paper (37 CFR 1.821(c)(3)), but fails to comply with the requirements of 37 CFR 1.821 - 1.825 because a copy of the "Sequence Listing" in computer readable form (CRF) has not been submitted as required by 37 CFR 1.821(e)(1)(i) or 1.821(e)(2)(i) as indicated in item 2) above.
Required response - Applicant must provide:
A new CRF of the “Sequence Listing” in accordance with 37 CFR 1.821(e)(1)(i) or 1.821(e)(2)(i) and 
A statement that the content of the CRF is identical of the “Sequence Listing” part of the disclosure, submitted as a PDF file (37 CFR 1.821(c)(2)) or on physical sheets of paper (37 CFR 1.821(c)(3)), as required by 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii).
D.	Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
E.	Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Claim Objections
	The claims are objected to for the following informalities:
Claims 1 and 6 recite “each read group comprises sequence fragments reads” but should be amended to make “fragments” singular, i.e. “each read group comprises sequence fragment reads”.
Claim 2 recites “before the performing the operations” but should be amended to recite either “before  performing the operations” or similar.
Claim 3 recites “wherein the saving each read group” but should be amended to recite either “wherein  saving each read group”, “wherein the operation of saving each read group”, or similar.
Claim 6 is objected to because is includes reference characters which are not enclosed within parentheses, i.e., “the memory 72” and “the computing device 70” in apparent reference to FIG. 7. Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m). Applicant could also delete the numbers “72” and “70” to overcome this objection.

Claim Interpretation
Claim Terminology
In claims 1 and 6, the recited “wherein the method is used to process N read groups of a deoxyribonucleic acid (DNA) sample, each read group comprises sequence fragments reads that are obtained after a corresponding sequencing library is used to perform sequencing on the DNA sample, N is a positive integer greater than 1” in the preamble limits the scope of the claim by requiring sequencing more than one library preparations to produce greater than one read groups per sample. Claim 6 is interpreted similarly. 
In claim 1, the recited “performing the following operations on each read group concurrently” reads on only the operations of performing alignment computation, determining a chromosome region in which each read is located, and merging alignment result records, as indicated by the claim formatting, i.e., the double indentation and the punctuation in the claims. Non-limiting examples are provided in the instant application at [35] and FIG. 1.
In claim 1, the recited “wherein the alignment computation is performed on each read group according to a same reference sequence of a chromosome, chromosome regions comprised in the chromosome are the same, and after the foregoing operations are performed on each read group, each chromosome region corresponds to N intermediate result files” reads on using the same reference sequence of a chromosome and the same chromosome regions for each read group when performing the recited operations of performing alignment computation, determining a chromosome region in which each read is located, and merging alignment result records. Non-limiting examples are provided in the instant application at [49], [77], and [90].
35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Limitations that do not invoke interpretation under 112(f)
This application includes one or more claim limitations that use a generic placeholder for the word “means” or “step” that is coupled with functional language but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
The computing device is configured to process N read groups of a deoxyribonucleic acid DNA sample; the memory 72 is configured to save program code; the processor is configured to execute the program code in the memory to perform the following operations on each read group concurrently; and the communication port is configured to implement communication between the computing device 70 and another device in claim 6; 
The memory is configured to save each read group, separately, to a distributed storage system in claim 7;
The memory is configured to divide each read group into at least one data block; and the mapping processing unit is configured to perform, concurrently according to the reference sequence, alignment computation on a data block corresponding to each read in claim 8;
The processor is configured to determine, according to the identifier of the chromosome and the location information, the chromosome region in which each read is located on the chromosome in claim 9;
The processor is configured to perform operations that comprise at least sorting and de-duplicating on the alignment result records of the reads located in the same chromosome region, to obtain the intermediate result file in claim 10; and
The computer readable medium is configured to save a computer program in claim 11.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 6-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 6 recites the limitation “the processor is configured to execute the program code in the memory to perform the following operations on each read group concurrently:”. It is not clear which of the following operations are intended to be performed concurrently. Under the BRI, either only performing the alignment computation, determining a chromosome region, and merging alignment result records are performed concurrently, or performing the alignment computation, determining a chromosome region, merging alignment result records, determining a target sequence file and performing mutation detection are performed concurrently. It is noted that the double indentation that informed the interpretation of claim 1 is absent in claim 6. If only the first three operations are intended to be performed concurrently, amendment of the claim to include double indentation, as in claim 1, numbering of the concurrently performed steps, i.e., 1)… 2)… 3)…, or similar would overcome this rejection. If all of the steps are intended to be performed concurrently, amendment of the claim to recite “the processor is configured to… perform each of the following operations on each read group concurrently:” For examination purposes, the claim is interpreted similarly to claim 1 as described above in the claim interpretation section. 
	Claim 7 recites the limitation “wherein the memory is configured to save each read group, separately, to a distributed storage system before the mapping processing unit performs the operations on each read group concurrently”. There is insufficient antecedent basis for this limitation in the claim as there is no previous recitation of a mapping processing unit. This rejection could be overcome by either  amending the claim to recite “a mapping processing unit”, “wherein the memory is configured to save each read group, separately, to a distributed storage system before the processor performs the operations on each read group concurrently”, or similar.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to one or more judicial exceptions without significantly more.
MPEP 2106 organizes judicial exception analysis into Steps 1, 2A (Prongs One and Two) and 2B as follows below. MPEP 2106 and the following USPTO website provide further explanation and case law citations: www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials.
Framework with which to Evaluate Subject Matter Eligibility:
Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter;
Step 2A, Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;
Step 2A, Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and
Step 2B: If the claims do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
Step 1
With respect to Step 1: yes, the claims are directed to a method, i.e., a process, machine, or manufacture within the above 101 categories [Step 1: YES; See MPEP § 2106.03].
Step 2A, Prong One
With respect to Step 2A, Prong One, the claims recite abstract ideas. The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as: 
mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations);
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information).
With respect to the instant claims, under the Step 2A, Prong One evaluation, the claims are found herein to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) as follows:
Independent claims 1 and 6: performing/perform the following operations on each read group concurrently: performing alignment computation on each read in the read group according to a reference sequence of a chromosome, to obtain an alignment result record of the read relative to the reference sequence; determining, according to the alignment result record, a chromosome region in which each read is located, wherein the chromosome comprises at least one chromosome region; and merging, into one intermediate result file, alignment result records of reads located in a same chromosome region, wherein the alignment computation is performed on each read group according to a same reference sequence of a chromosome, chromosome regions comprised in the chromosome are the same, and after the foregoing operations are performed on each read group, each chromosome region corresponds to N intermediate result files; determining/determine a target sequence file of each chromosome region according to the N intermediate result files corresponding to the chromosome region; and performing/perform mutation detection on the target sequence file of each chromosome region, to determine mutation site information of the chromosome region.
Dependent claims 3-5 and 8-10 recite further steps that limit the judicial exceptions in claim 1 and, as such, also are directed to those abstract ideas. Claims 3 and 8 further limit the operation of performing alignment computation; claims 4 and 9 further limit the alignment result record and the operation of determining a chromosome region; and claims 5 and 10 further limit merging the alignment result record. 
The abstract ideas recited in the claims are evaluated under the Broadest Reasonable Interpretation (BRI) and determined herein to each cover performance in the mind because the operations of the method only require a user to manually determine mutations in sequencing reads by performing concurrent actions. There are no specifics as to the methodology involved in “performing”, “determining”, and “merging”, and thus, under the BRI, one may simply, for example, use pen and paper to align reads to a reference sequence, determine the chromosome region for each read, merge the alignments for each chromosome region into separate files, determine a target sequence file for each chromosome region, and perform mutation detection.  
Therefore, claim 1 and those claims dependent therefrom recite an abstract idea [Step 2A, Prong 1: YES; See MPEP § 2106.04].
Step 2A, Prong Two
Because the claims do recite judicial exceptions, direction under Step 2A, Prong Two, provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d). A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception. This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
Additional elements, Step 2A, Prong Two
With respect to the instant recitations, the claims recite the following additional elements.
Dependent claims 2 and 7: saving/save each read group, separately, to a distributed storage system.
Dependent claims 3 and 8 recite further steps that limit the judicial exceptions in claims 1 and 6 and, as such, also are directed to those abstract ideas. Claims 3 and 8 further limit the operations of saving each read group.
Dependent claim 2 includes a distributed storage system. Independent claim 6 includes a computing device which comprises a processor, a memory, a communication port, and a communications bus, wherein the processor, the memory, and the communication port communicate with each other by using the communications bus. Dependent claims 8-9 include a mapping processing unit. Dependent claim 11 includes a computer readable medium.
Considerations under Step 2A, Prong Two
The Specification discloses: that performing the alignment computation operation and processing a read group and read groups concurrently (recognized as judicial exceptions) improves DNA sequence processing efficiency and detection precision at least at [10] and [12]; that using multiple libraries to perform sequencing on the DNA sample improves detection precision at least [10]. The Specification does not provide a clear explanation for how the additional elements provide these improvements. Therefore, the additional elements do not clearly improve the functioning of a computer, or clearly comprise an improvement to any other technical field. Further, the additional elements do not clearly effect a particular treatment; they do not clearly require or set forth a particular machine; they do not clearly effect a transformation of matter; nor do they clearly provide a nonconventional or unconventional step (MPEP2106.04(d)). 
Conclusions regarding integration under Step 2A, Prong Two
Further steps herein directed to additional non-abstract elements of “a distributed storage system”, “a computing device which comprises a processor, a memory, a communication port, and a communications bus, wherein the processor, the memory, and the communication port communicate with each other by using the communications bus”, and a “computer readable medium” do not describe any specific computational steps by which the “computer parts” perform or carry out the abstract idea, nor do they provide any details of how specific structures of the computer, such as the computer-readable recording media, are used to implement these functions. The claims state nothing more than a generic computer which performs the functions that constitute the abstract idea. Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application. The courts have weighed in and consistently maintained that when, for example, a memory, display, processor, machine, etc.… are recited so generically (i.e., no details are provided) that they represent no more than mere instructions to apply the judicial exception on a computer, and these limitations may be viewed as nothing more than generally linking the use of the judicial exception to the technological environment of a computer (MPEP 2106.05(f)). Further, the computer system contains the recited mapping processing unit (i.e., software) that is used for performing alignment computation (which does not integrate the judicial exceptions because the alignment operations are generically recited). Thus, the limitation only generically links the use of the judicial exceptions to the technological environment of a computer.
Thus, none of the claims recite additional elements which would integrate a judicial exception into a practical application, and the claims are directed to an abstract idea [Step 2A, Prong 2: NO; See MPEP § 2106.04(d)].
Step 2B (MPEP 2106.05.A i-vi)
According to analysis so far, the additional elements described above do not provide significantly more than the judicial exception. A determination of whether additional elements provide significantly more also rests on whether the additional elements or a combination of elements represents other than what is well-understood, routine, and conventional. Conventionality is a question of fact and may be evidenced as: a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates a well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice with respect to the well-understood, routine, conventional nature of the additional element(s).
With respect to the instant claims, the computer-related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception. Further exemplified prior art to, for example, Decap et al. (Bioinformatics, 2015, 31, p. 2482-2488, IDS 11/09/2018 reference) teaches that computing elements are routine, well-understood and conventional in the art. Relevant sections of the prior art for a distributed file system are at least at (p. 2483, col. 2, par. 3), a computing device (abstract), a processor and a memory (p. 2486, col. 2, par. 2), network communication (p. 2487, col. 1, par. 4), and storing data (i.e., saving) and a computer-readable medium are at least at (p. 2484, col. 1, par. 1), (p. 2488, col. 1, par. 3), and (p. 2486, col. 1, par. 3). The specification also notes that computer processors and systems, as example, are commercially available or widely used at [58-59] and [100]. The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer. Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III).
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself [Step 2B: NO; See MPEP § 2106.05].

1.	Therefore, claims 1-11 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to the MPEP § 2106.

2.	With respect to claim 11, the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because they recite a program product and a system on computer storage media.    Therefore, the claims read on carrier waves and include transitory propagating signals. (In re Nuijten, Federal Circuit, 2006). It is noted that the recitation of a "non-transitory computer readable medium" would overcome the rejection with respect to this issue under 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Decap et al. (Bioinformatics, 2015, 31, p. 2482-2488, IDS 11/09/2018 reference) in view of Boutros et al. (Nature Genetics, 2015, 47, p. 1-14).
With regard to the instant claimed elements taught in the prior art, teaching from Decap are described in italics, after each claimed step herein for claims 1 and 6. Instantly claimed elements which are considered to be equivalent to the prior art teachings are described in bold for all claims. The prior art to Decap discloses Halvade, a framework that enables sequencing pipelines to be executed in parallel on a multi-node and/or multi-core computer infrastructure (abstract). Decap teaches the instant features as follows.
Claim 1 discloses a DNA sequence processing method, wherein the method is used to process N read groups of a deoxyribonucleic acid (DNA) sample, each read group comprises sequence fragments reads that are obtained after a corresponding sequencing library is used to perform sequencing on the DNA sample, N is a positive integer greater than 1, and the method comprises (Decap teaches post-sequencing DNA analysis (p. 2482, col. 1, par. 2); see below for teachings by Boutros regarding more than one read group):
performing the following operations on each read group concurrently (Decap teaches that Halvade relies on the MapReduce programming model to enable parallel, distributed-memory computations (p. 2483, col. 2, par. 1); Decap teaches that read mapping is parallel by read, i.e. the alignment of a certain read is independent of the alignment of another read, and that variant calling is conceptually parallel by chromosomal region, e.g. variant calling in a certain chromosomal region is independent of variant calling in a different region, allowing multiple instances of a tool to be run in parallel on a subset of the data (p. 2483, col. 1, par. 2)):
performing alignment computation on each read in the read group according to a reference sequence of a chromosome, to obtain an alignment result record of the read relative to the reference sequence (Decap teaches that during the map phase, each mapper reads the input read data, uses the complete reference genome index, and parses the data into <key, value> pairs that contain the chromosome number and alignment position of the read (p. 2484, col. 1, par. 1-2)); 
determining, according to the alignment result record, a chromosome region in which each read is located, wherein the chromosome comprises at least one chromosome region (Decap teaches that the <key, value> pairs also contain the identifier of the chromosomal region to which the read aligns (p. 2484, col. 1, par. 3); Decap teaches that reads may span the boundary of adjacent chromosomes (i.e., more than one chromosome region) (p. 2484, col. 1, par. 2); as Decap teaches an example of more than one chromosome regions, it is considered that this example encompasses the instantly claimed range of at least one chromosome region); and
merging, into one intermediate result file, alignment result records of reads located in a same chromosome region (Decap teaches a specific task of taking as input all intermediate <key, value> pairs for a single chromosomal region and converting it to an input stream in SAM format (p. 2484, col. 2, par. 2)), 
wherein the alignment computation is performed on each read group according to a same reference sequence of a chromosome, chromosome regions comprised in the chromosome are the same, and after the foregoing operations are performed on each read group, each chromosome region corresponds to N intermediate result files (Decap teaches using a reference genome for data analysis (i.e., a same reference sequence of a chromosome) (p. 2486, col. 1, par. 3) and partitioning the reference genome into a predetermined number of non-overlapping chromosomal regions (i.e., chromosome regions comprised in the chromosome are the same) (p. 2483, col. 2, par. 4); see below for teachings by Boutros regarding more than one read group);
determining a target sequence file of each chromosome region according to the N intermediate result files corresponding to the chromosome region (see below for teachings by Boutros regarding more than one read group); and
performing mutation detection on the target sequence file of each chromosome region, to determine mutation site information of the chromosome region (Decap teaches producing, from the SAM formatted single chromosomal region results, a Variant Call Format file which contains all variants identified in the corresponding chromosomal region (p. 2484, col. 2, par. 3)).
Decap does not teach analyzing read groups from more than one corresponding library of a DNA sample.
However, the prior art to Boutros discloses a molecular analysis of the spatial heterogeneity of clinically localized, multifocal prostate cancer to delineate new oncogenes or tumor suppressors (abstract). Boutros teaches collecting tumor tissue and whole blood samples, extracting DNA (p. 11, col. 1, par. 1-3), constructing libraries from the extracted DNA, and sequencing the libraries (p. 12, col. 2, par. 2-3). Boutros teaches transferring files with raw base call and intensity data to the network storage system, aligning the resulting FASTQ files to the human reference genome to produce a SAM format output with properly configured read groups generated by Picard (p. 12, col. 2, par. 4). Boutros teaches that reads were converted to BAM format, sorted by coordinates and indexed using Picard, after which all BAM files generated from a single library were merged (p. 12, col. 2, par. 4). Boutros teaches removing duplicates for each library (p. 12, col. 2, par. 4). Boutros teaches that the final library BAM files were then merged to a single sample and tissue BAM file using Picard (i.e., determining a target sequence file) (p. 12, col. 2, par. 4). Boutros teaches using GATK to identify SNVs (single nucleotide variants) in the merged BAM files for both blood and tumor samples for each sample (p. 12, col. 2, par. 5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Decap with the method of Boutros because both pieces of art disclose methods for identifying genetic variants in sequencing data. It would have been obvious to produce sequencing data as described by Boutros for multiple tissues, each with their own library, of a matching sample, and to use the distributed filing system described by Decap to process the data. Finally, it would have been obvious to merge the resulting alignments of each chromosome region for each sample prior to variant calling. The motivation would have been to analyze the sequencing reads from each tissue together, as taught by Boutros (p. 12, col. 2, par. 5), while employing Halvade, which achieves very high parallel efficiency, to reduce runtime, as taught by Decap (p. 2483, col. 1, par. 2). One could have combined the elements as claimed by known methods, and in that combination, each element merely would have performed the same function as it did separately. Furthermore, one of ordinary skill in the art would have recognized that the results of the combination would have been predictable.  
Regarding claim 2, Decap in view of Boutros teaches the method of claim 1 as described above. Decap teaches that Halvade relies on the MapReduce programming model to enable parallel, distributed-memory computations (p. 2483, col. 2, par. 1). Decap teaches storing and compressing data, and transferring the data to the file system, which can be the Hadoop Distributed File System (HDFS), from which they can be accessed by the worker nodes (i.e., before the performing the operations on each read group concurrently) (p2483, col. 2, par. 3). Decap teaches that the map task is preferably executed by a worker node that contains the input data locally on disk as a part of the HDFS (p. 2484, col. 1, par. 1). 
Regarding claim 3, Decap in view of Boutros teaches the method of claim 2 as described above. Decap teaches that when storing and compressing data, the data are split in ~60 MB chunks, which are transferred to the file system (i.e., dividing each read group into at least one data block) (p2483, col. 2, par. 3). As Decap teaches an example of multiple chunks, it is considered that this example encompasses the instantly claimed range of at least one data block. Decap teaches that the number of input chunks corresponds to the number of map tasks that will be executed during the map phase (p2483, col. 2, par. 3), where the map phase, one map task is created per input chunk and is executed in parallel when mapping to the reference genome (i.e., performing, concurrently according to the reference sequence, alignment computation on a data block corresponding to each read) (p. 2484, col. 1, par. 1).
Regarding claim 4, Decap in view of Boutros teaches the method of claim 1 as described above. Decap teaches that during the map phase, each mapper reads the input read data, uses the complete reference genome index, and parses the data into <key, value> pairs that contain the chromosome number (i.e., an identifier of a chromosome on which each read is located) and alignment position of the read (i.e., location information indicating a location of the read on the chromosome), along with the identifier of the chromosomal region to which it belongs (p. 2484, col. 1, par. 1-2). As Decap teaches partitioning the reference genome into a pre-determined number of non-overlapping chromosomal regions (p. 2483, col. 2, par. 4) which have their own identifiers (p. 2484, col. 1, par. 1-2), this identifier is also considered an identifier of a chromosome on which each read is located, and it is therefore considered that Decap fairly teaches the limitations of the claim regarding determining the chromosome region in which each read is located on the chromosome. Alternatively, it would have been obvious to combine the features of Decap, specifically the chromosome number and alignment position of the read, to determine the chromosome region, because Decap explicitly teaches determining these parameters, and the resulting determined chromosomal region would be the same regardless of how it is identified.
Regarding claim 5, Decap in view of Boutros teaches the method of claim 4 as described above. Decap teaches merging the alignment results into an intermediate file as described above (p. 2484, col. 2, par. 2). Decap teaches that after all map tasks are completed, the intermediate pairs are sorted in parallel according to chromosomal region (p. 2484, col. 1, par. 3). Decap teaches preparing the SAM stream by marking read duplicates and converting the data to the binary, compressed BAM format (i.e., de-duplicating sorted data to obtain the intermediate result file) (p. 2485, col. 1, par. 3 and Table 1).
Claim 6 discloses a computing device, wherein the computing device is configured to process N read groups of a deoxyribonucleic acid DNA sample, each read group comprises sequence fragments reads that are obtained after a corresponding sequencing library is used to perform sequencing on the DNA sample, N is a positive integer greater than 1, and the computing device comprises a processor, a memory, a communication port, and a communications bus, wherein the processor, the memory, and the communication port communicate with each other by using the communications bus (Decap teaches using a 15-node computer cluster (abstract); Decap teaches post-sequencing DNA analysis (p. 2482, col. 1, par. 2); Decap teaches that Halvade runs four mappers/reducers per node in parallel, each mapper/reducer having 6 CPU cores (i.e., processor) and ~15.5 GB of memory (p. 2486, col. 2, par. 2); Decap teaches that Halvade can be run on different data clusters, some of which require network communication (p. 2487, col. 1, par. 4), it is therefore considered that Decap fairly teaches the limitations of the claim regarding a communication port and bus; see below for teachings by Boutros regarding more than one read group), and 
the memory 72 is configured to save program code (Decap teaches that Halvade source code can be installed on a local cluster (p. 2488, col. 1, par. 3));
the processor is configured to execute the program code in the memory to perform the following operations on each read group concurrently (Decap teaches that Halvade relies on the MapReduce programming model to enable parallel, distributed-memory computations (p. 2483, col. 2, par. 1); Decap teaches that read mapping is parallel by read, i.e. the alignment of a certain read is independent of the alignment of another read, and that variant calling is conceptually parallel by chromosomal region, e.g. variant calling in a certain chromosomal region is independent of variant calling in a different region, allowing multiple instances of a tool to be run in parallel on a subset of the data (p. 2483, col. 1, par. 2):
performing alignment computation on each read in the read group according to a reference sequence of a chromosome, to obtain an alignment result record of the read relative to the reference sequence (Decap teaches that during the map phase, each mapper reads the input read data, uses the complete reference genome index, and parses the data into <key, value> pairs that contain the chromosome number and alignment position of the read (p. 2484, col. 1, par. 1-2));
determining, according to the alignment result record, a chromosome region in which each read is located, wherein the chromosome comprises at least one chromosome region (Decap teaches that the <key, value> pairs also contain the identifier of the chromosomal region to which the read aligns (p. 2484, col. 1, par. 3); Decap teaches that reads may span the boundary of adjacent chromosomes (i.e., more than one chromosome region) (p. 2484, col. 1, par. 2); as Decap teaches an example of more than one chromosome regions, it is considered that this example encompasses the instantly claimed range of at least one chromosome region); and
merging, into one intermediate result file, alignment result records of reads located in a same chromosome region (Decap teaches a specific task of taking as input all intermediate <key, value> pairs for a single chromosomal region and converting it to an input stream in SAM format (p. 2484, col. 2, par. 2)), wherein 
alignment computation is performed on each read group according to a same reference sequence of a chromosome, chromosome regions comprised in the chromosome are the same, and after the foregoing operations are performed on each read group, each chromosome region is corresponding to N intermediate result files (Decap teaches using a reference genome for data analysis (i.e., a same reference sequence of a chromosome) (p. 2486, col. 1, par. 3) and partitioning the reference genome into a predetermined number of non-overlapping chromosomal regions (i.e., chromosome regions comprised in the chromosome are the same) (p. 2483, col. 2, par. 4); see below for teachings by Boutros regarding more than one read group);
determine a target sequence file of each chromosome region according to the N intermediate result files corresponding to the chromosome region (see below for teachings by Boutros regarding more than one read group); and
perform mutation detection on the target sequence file of each chromosome region, to determine mutation site information of the chromosome region (Decap teaches producing, from the SAM formatted single chromosomal region results, a Variant Call Format file which contains all variants identified in the corresponding chromosomal region (p. 2484, col. 2, par. 3)); and
the communication port is configured to implement communication between the computing device 70 and another device (Decap teaches running Halvade on Amazon EMR, which requires network communication to access the data, whereas running Halvade on the Intel Big Data cluster requires only limited network communication (p. 2487, col. 1, par. 4); as Decap teaches running Halvade on a computer capable of network communication, it is considered that Decap fairly teaches this limitation).
Decap does not teach analyzing read groups from more than one corresponding library of a DNA sample.
However, the prior art to Boutros discloses a molecular analysis of the spatial heterogeneity of clinically localized, multifocal prostate cancer to delineate new oncogenes or tumor suppressors (abstract). Boutros teaches collecting tumor tissue and whole blood samples, extracting DNA (p. 11, col. 1, par. 1-3), constructing libraries from the extracted DNA, and sequencing the libraries (p. 12, col. 2, par. 2-3). Boutros teaches transferring files with raw base call and intensity data to the network storage system, aligning the resulting FASTQ files to the human reference genome to produce a SAM format output with properly configured read groups generated by Picard (p. 12, col. 2, par. 4). Boutros teaches that reads were converted to BAM format, sorted by coordinates and indexed using Picard, after which all BAM files generated from a single library were merged (p. 12, col. 2, par. 4). Boutros teaches removing duplicates for each library (p. 12, col. 2, par. 4). Boutros teaches that the final library BAM files were then merged to a single sample and tissue BAM file using Picard (i.e., determining a target sequence file) (p. 12, col. 2, par. 4). Boutros teaches using GATK to identify SNVs (single nucleotide variants) in the merged BAM files for both blood and tumor samples for each sample (p. 12, col. 2, par. 5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Decap with the method of Boutros because both pieces of art disclose methods for identifying genetic variants in sequencing data. It would have been obvious to produce sequencing data as described by Boutros for multiple tissues, each with their own library, of a matching sample, and to use the distributed filing system described by Decap to process the data. Finally, it would have been obvious to merge the resulting alignments of each chromosome region for each sample prior to variant calling. The motivation would have been to analyze the sequencing reads from each tissue together, as taught by Boutros (p. 12, col. 2, par. 5), while employing Halvade, which achieves very high parallel efficiency, to reduce runtime, as taught by Decap (p. 2483, col. 1, par. 2). One could have combined the elements as claimed by known methods, and in that combination, each element merely would have performed the same function as it did separately. Furthermore, one of ordinary skill in the art would have recognized that the results of the combination would have been predictable.
Regarding claim 7, Decap in view of Boutros teaches the computing device of claim 6 as described above. Decap teaches that Halvade relies on the MapReduce programming model to enable parallel, distributed-memory computations (p. 2483, col. 2, par. 1). Decap teaches storing and compressing data, and transferring the data to the file system, which can be the Hadoop Distributed File System (HDFS), from which they can be accessed by the worker nodes (i.e., before the mapping processing unit performs the operations on each read group concurrently) (p2483, col. 2, par. 3). Decap teaches that the map task is preferably executed by a worker node that contains the input data locally on disk as a part of the HDFS (p. 2484, col. 1, par. 1). 
Regarding claim 8, Decap in view of Boutros teaches the computing device of claim 7 as described above. Decap teaches that when storing and compressing data, the data are split in ~60 MB chunks, which are transferred to the file system (i.e., dividing each read group into at least one data block) (p2483, col. 2, par. 3). As Decap teaches an example of multiple chunks, it is considered that this example encompasses the instantly claimed range of at least one data block. Decap teaches that the number of input chunks corresponds to the number of map tasks that will be executed during the map phase (i.e., mapping processing unit) (p2483, col. 2, par. 3), where the map phase, one map task is created per input chunk and is executed in parallel when mapping to the reference genome (i.e., performing, concurrently according to the reference sequence, alignment computation on a data block corresponding to each read) (p. 2484, col. 1, par. 1).
Regarding claim 9, Decap in view of Boutros teaches the computing device of claim 6 as described above. Decap teaches that during the map phase, each mapper reads the input read data, uses the complete reference genome index, and parses the data into <key, value> pairs that contain the chromosome number (i.e., an identifier of a chromosome on which each read is located) and alignment position of the read (i.e., location information indicating a location of the read on the chromosome), along with the identifier of the chromosomal region to which it belongs (p. 2484, col. 1, par. 1-2). As Decap teaches partitioning the reference genome into a pre-determined number of non-overlapping chromosomal regions (p. 2483, col. 2, par. 4) which have their own identifiers (p. 2484, col. 1, par. 1-2), this identifier is also considered an identifier of a chromosome on which each read is located, and it is therefore considered that Decap fairly teaches the limitations of the claim regarding determining the chromosome region in which each read is located on the chromosome. Alternatively, it would have been obvious to combine the features of Decap, specifically the chromosome number and alignment position of the read, to determine the chromosome region, because Decap explicitly teaches determining these parameters, and the resulting determined chromosomal region would be the same regardless of how it is identified.
Regarding claim 10, Decap in view of Boutros teaches the computing device of claim 9 as described above. Decap teaches merging the alignment results into an intermediate file as described above (p. 2484, col. 2, par. 2). Decap teaches that after all map tasks are completed, the intermediate pairs are sorted in parallel according to chromosomal region (p. 2484, col. 1, par. 3). Decap teaches preparing the SAM stream by marking read duplicates and converting the data to the binary, compressed BAM format (i.e., de-duplicating sorted data to obtain the intermediate result file) (p. 2485, col. 1, par. 3 and Table 1). As Decap teaches running each mapper/reducer (i.e., operations that encompass sorting and de-duplicating) of Halvade with 6 CPU cores (i.e., processor) (p. 2486, col. 2, par. 2), it is considered that Decap fairly teaches the limitation of the claim.
Regarding claim 11, Decap in view of Boutros teaches the method of claim 1 as described above. Decap teaches that the map task is preferably executed by a worker node that contains the input data locally on disk as a part of the HDFS (p. 2484, col. 1, par. 1). As Decap teaches a storage disk, installing Halvade source code (i.e., instructions) on a local cluster (p. 2488, col. 1, par. 3), and running Halvade on two distinct computer clusters (p. 2486, col. 1, par. 3), it is considered that Decap fairly teaches the limitations of the claim regarding a computer readable medium configured to save a computer program.

Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art to Elbers et al. (Conservation Genetics Resources, 2015, 7, p. 851-857) teaches merging binary alignment map (BAM) files from paired reads and single plus merged reads, using PICARD to clean and sort resulting BAM files and added read groups to delineate samples, and using SAMTOOLS to merge reads for each sample from the two MiSeq runs (p. 855, col. 2, par. 2).

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNA NICOLE SCHULTZHAUS whose telephone number is (571)272-0812.  The examiner can normally be reached on Monday - Friday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JANNA NICOLE SCHULTZHAUS/Examiner, Art Unit 1631                                                                                                                                                                                                        

/Lori A. Clow/Primary Examiner, Art Unit 1631